Citation Nr: 1021279	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-25 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder, to include heel spurs and plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1987 
and from December 2003 to March 2005 with additional periods 
of active duty for training (ACDUTRA) in the Army National 
Guard.  He is the recipient of the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  

Relevant to the issue of entitlement to service connection 
for a bilateral foot disorder, while the Veteran has asserted 
entitlement to service connection for heel spurs, the 
evidence of record shows an additional diagnosis of plantar 
fasciitis.  Moreover, in his July 2007 substantive appeal, 
the Veteran himself characterized the issue as "heel 
spur[s]/plantar fasciit[i]s."  Thus, in light of the 
evidence and arguments of record, the Board finds that the 
pending claim includes a claim of entitlement to service 
connection for a bilateral foot disorder, to include heel 
spurs and plantar fasciitis.  See Brokowski v. Shinseki, 23 
Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the Board has characterized the issue as 
shown on the first page of this decision.

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in October 2009; a transcript of the 
hearing is associated with the claims file.  

Following the issuance of the July 2007 statement of the 
case, additional evidence relevant to the claims on appeal 
was associated with the claims file.  In May 2010, the 
Veteran's representative submitted a waiver of agency of 
original jurisdiction (AOJ) consideration regarding such 
evidence.  See 38 C.F.R. § 20.1304.  Therefore, the Board may 
properly consider the evidence newly associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board observes that the Veteran served on active duty 
during two different periods, from June 1985 to June 1987 and 
from December 2003 to March 2005, and has additional periods 
of ACDUTRA in the Army National Guard.  His service treatment 
records from his first period of active duty and his National 
Guard service through 1998 are of record; however, in July 
2005, the National Personnel Records Center (NPRC) indicated 
that the remainder of the Veteran's records were transferred 
to the National Guard and, as such, the Adjutant General of 
the state in which the Veteran served should be contacted.  
Thereafter, in January 2007, the RO requested the Veteran's 
service treatment records from his second period of service 
from the State of California Joint Force Headquarters.  In 
April 2007, the Headquarters of the California Army National 
Guard forwarded a December 2003 medical record for the 
Veteran and indicated that such was the only record in his 
file during such time frame.  The April 2007 response further 
informed the RO that the organization did not know where the 
Veteran's file may be located.  No additional efforts were 
made and, in July 2007, the Veteran was informed of the RO's 
inability to obtain his outstanding service treatment 
records.

The Board observes that, at a January 2008 VA examination, 
the Veteran reported that he was discharged from the National 
Guard in July 2007.  As all efforts to obtain the Veteran's 
service treatment records from 1999 to 2007, to include his 
period of active duty from December 2003 to March 2005, 
occurred prior to his final discharge from the National 
Guard, the Board finds that additional efforts to obtain all 
outstanding service treatment records are necessary.  In this 
regard, while on remand, the AOJ should attempt to obtain the 
Veteran's service treatment records dated from 1999 to 2007, 
to include his period of active duty from December 2003 to 
March 2005, from all appropriate sources, including, but not 
limited to, NPRC, the California Army National Guard, and the 
Records Management Center (RMC).  

Relevant to the Veteran's right ankle disorder, his service 
treatment records reflect that, in April 1989 while serving 
on ACDUTRA, he twisted his right ankle on the stairs coming 
out of his barracks.  It was noted that the Veteran 
complained of pain and was treated for torn ligaments of the 
right ankle.  The Veteran has reported that his service in 
Iraq in 2004 aggravated his right ankle disorder in that he 
experienced swelling and pain.  Pertinent to his left ankle, 
he claims that he injured such while serving in Iraq in 2004.  
While the Veteran's service treatment records pertaining to 
such period of service are not of record, the Board observes 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that laypersons are competent to testify as 
to factual matters of which they have first-hand knowledge, 
such as the Veteran's report of swelling and pain in his 
right ankle and an injury to his left ankle.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  The Veteran has also stated 
that he had a history of bilateral plantar fasciitis that 
began in the left foot in 1999.  

The Board observes that the Veteran has current diagnoses of 
bilateral plantar fasciitis and heel spur syndrome.  
Additionally, while the record is void of a current diagnosis 
of a right or left ankle disorder, the Veteran has testified 
at his October 2009 Board hearing that he has continuously 
experienced weakness and giving way in his ankles, possibly 
due to tendon and ligament damage from his in-service 
injuries, resulting in falls.  As such, the Board finds that 
there is competent evidence of persistent or recurrent 
symptoms of a bilateral ankle disability.  Moreover, the 
Veteran has alleged that such bilateral ankle symptomatology 
is related to his in-service injuries to his right and left 
ankles and, in the case of the right ankle, such was 
permanently worsened during his second period of active 
service in Iraq.  

The Board observes that the Veteran was previously afforded a 
VA examination in May 2006; however, the examiner did not 
offer an opinion regarding the etiology of the Veteran's 
claimed disorders.  Additionally, at a January 2008 VA 
examination for an unrelated matter, the examiner indicated 
that he could not make a statement regarding whether the 
Veteran has permanent evidence of injury to his feet.  As 
such is essentially a non-opinion, the Board finds that the 
Veteran should be afforded another VA examination to 
determine the nature and etiology of his claimed bilateral 
ankle and foot disorders, to include whether such is related 
to his military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  

The Board further notes that the record reflects that the 
Veteran receives treatment through the Fresno, California, VA 
Medical Center.  Relevant to the claims on appeal, the most 
recent VA treatment records contained in the claims file are 
dated in January 2007.  During a VA examination in January 
2008, the examiner noted numerous visits to the VA podiatry 
department in 2007 and 2008.  Additionally, the Veteran 
testified at his October 2009 Board hearing that he was 
currently receiving treatment through the Fresno VA Medical 
Center for his claimed disorders.  VA has a duty to request 
all available and relevant records from federal agencies, 
including VA medical records.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA 
is deemed to have constructive knowledge of all VA records 
and such records are considered evidence of record at the 
time a decision is made).  Therefore, VA treatment records 
from such facility dated from January 2007 to the present 
should be obtained. 

Additionally, while on remand, the Veteran should be provided 
with proper Veterans Claims Assistance Act of 2000 (VCAA) 
notice that informs him as to the information and evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).



Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish entitlement to service 
connection for right ankle, left ankle, 
and bilateral foot disorder.  Such notice 
should inform the Veteran of the 
information and evidence necessary to 
establish a disability rating and an 
effective date in accordance with 
Dingess/Hartman, supra.

2.  The Veteran's service treatment 
records dated from 1999 to 2007, to 
include his period of active duty from 
December 2003 to March 2005, should be 
obtain from any appropriate source, 
including, but not limited to, NPRC, the 
California Army National Guard, and RMC.  
All reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  Obtain all treatment records from the 
Fresno VA Medical Center dated from 
January 2007 to the present.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4. After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and etiology of his current 
bilateral ankle and bilateral foot 
disorders.  The claims file, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  

The examiner should identify all current 
diagnoses of the right ankle, left ankle, 
and bilateral feet, to include ankle 
and/or foot symptomatology of pain, 
weakness, and giving way.  Thereafter, the 
examiner should offer an opinion as to the 
following:

(A)  Is it likely, unlikely, or at 
least as likely as not that the 
Veteran's right ankle disorder is 
related to his military service, to 
include his April 1989 ACDUTRA injury 
to his ankle where he twisted it and 
was treated for torn ligaments? 

(B)  Did the Veteran's right ankle 
disorder clearly and unmistakably 
preexist his entry into his second 
period of active duty from December 
2003 to March 2005?

(C) If the answer to (B) is yes, did 
the Veteran's preexisting right ankle 
disorder undergo an increase in the 
underlying pathology during his second 
period of active duty from December 
2003 to March 2005, i.e., was 
aggravated during service?

(i) If the Veteran's right 
ankle disorder did not undergo 
an increase during his second 
period of active duty from 
December 2003 to March 2005, 
i.e., was not aggravated, is 
the evidence against 
aggravation clear and 
unmistakable (evidence that is 
obvious and manifest)?

(ii) If there was an increase 
in severity of the Veteran's 
right ankle disorder during 
his second period of active 
duty from December 2003 to 
March 2005, was that increase 
clearly and unmistakably due 
to the natural progress of 
the disease?

(D) If the answer to (B) is no, is it 
likely, unlikely, or at least as likely 
as not that the Veteran's right ankle 
disorder is related to his second 
period of active duty from December 
2003 to March 2005?

(E) Is it likely, unlikely, or at least 
as likely as not that the Veteran's 
left ankle disorder is related to his 
military service, to include an injury 
when serving in Iraq in 2004?

(F)  Is it likely, unlikely, or at 
least as likely as not that the 
Veteran's bilateral foot disorder is 
related to his military service, to 
include as a residual of his in-service 
ankle injuries?

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his right 
ankle, left ankle, and bilateral foot 
disorders and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


